             Case 5:11-cr-00610-TJS Document 49 Filed 09/07/21 Page 1 of 3



                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                             :       CRIMINAL NO. 11-610
                                                     :
        v.                                           :
                                                     :
STEVEN RODRIGUEZ                                     :

                                          MEMORANDUM

Savage, J.                                                                        September 7, 2021

        Defendant Steven Rodriguez filed a motion for relief under 28 U.S.C. § 2255,1

asserting that his prior drug offense did not qualify as a predicate offense under the Armed

Career Criminal Act. Relying upon United States v. Mathis, 136 S. Ct. 2243 (2016), he

argues that because his sentence was improperly enhanced, he should have been

sentenced to five years, not ten, in prison.             Opposing the petition, the government

contends it is time-barred and Mathis is not applicable to his case.

        After pleading guilty to two counts of distribution of cocaine base (crack) within 100

feet of a school and one count of distribution of 28 grams or more of crack, Rodriguez

was sentenced to a prison term of 120 months, the mandatory minimum sentence based

on his having had a prior felony conviction. Final judgment was entered on May 24, 2013,

the day following his sentencing.

        Because Rodriguez did not appeal, his conviction became final when the time for

filing an appeal expired.         Kapral v. United States, 166 F.3d 565 (3d Cir. 1999).

Accordingly, his conviction became final on June 7, 2013, fourteen days after judgment




        1 Rodriguez filed two petitions raising the same issue. Pursuant to our Order, he filed his second
petition using the Court’s standard form. We treat them as one.
          Case 5:11-cr-00610-TJS Document 49 Filed 09/07/21 Page 2 of 3




was entered on May 24, 2013. Rodriguez did not file his § 2255 petition until October 19,

2017.

        The statute of limitations for filing a federal habeas petition is one year. The period

begins running from the latest of the following dates: (1) the date that “the judgment

became final by the conclusion of direct review or the expiration of the time for seeking

such review;” (2) the date on which an “impediment to filing an application created by

State action in violation of the Constitution or laws of the United States is removed, if the

applicant was prevented from filing by such State action;” (3) “the date on which the

constitutional right asserted was initially recognized by the Supreme Court, if the right has

been newly recognized by the Supreme Court and made retroactively applicable to cases

on collateral review;” or (4) the date on which the factual predicate of the “claim or claims

presented could have been discovered through the exercise of due diligence.”                28

U.S.C.§2255(f)(1)-(4).

        Rodriguez invokes the newly-recognized-right provision, § 2255(f)(3), and the

newly-discovered-evidence provision, § 2255(f)(4). Neither provision affords him relief.

        Rodriguez offers no new evidence. Nor does he hint at any. Consequently,

§ 2255(f)(4) does not apply.

        Rodriguez fares no better on his invocation of the newly-recognized-right provision

in § 2255(f)(3). He claims he is entitled to relief under the Supreme Court’s decision in

Mathis. Mathis did not announce a new rule of constitutional law made retroactive by the

Supreme Court. Mathis reaffirmed Supreme Court precedent. See e.g., Dimott v. United

States, 881 F.3d 232, 237 (1st Cir. 2018), cert. denied; Holt v. United States, 843 F.3d

720, 722 (7th Cir. 2016); Dawkins v. United States, 829 F.3d 549, 551 (7th Cir. 2016).



                                               2
         Case 5:11-cr-00610-TJS Document 49 Filed 09/07/21 Page 3 of 3




       Even if Mathis had recognized a new right triggering the one year limitations period

under § 2255(f)(3), Rodriguez’s petition would still fail as untimely. Mathis was decided

on June 23, 2016. Rodriguez did not file his § 2255 petition until October 19, 2017, almost

16 months later. Thus, his petition under § 2255(f)(3) is time-barred.

       The defendant’s conviction was entered May 24, 2013. Because he did not

appeal, the conviction became final on June 7, 2013, the last day to file a direct appeal.

Moshier v. United States, 402 F.3d 116 (2d Cir. 2005). His habeas petition was filed more

than four years after his conviction became final. Therefore, because it was not filed

within one year, the petition under § 2255(f)(1) is time-barred.




                                             3
